EVERETT, Senior Judge
(concurring):
I write for two purposes. The first is to emphasize that, although I have joined in affirming the findings both in this case and in United States v. Mabe, 33 MJ 232 (CMA 1991), I am deeply concerned by the apparent efforts to exercise command influence over military judges. The circumstance that commanders and others who are dissatisfied with court-martial results have attempted to enlist the Chief Military Judge of the Navy in the effort to obtain “reform” is appalling. However, I have concluded that, just as admission of evidence of a coerced confession does not always mandate reversal of a conviction, Arizona v. Fulminante, — U.S. -, 111 S.Ct. 1246, 1263-66, 113 L.Ed.2d 302 (1991), so, too, the draconian remedy of dismissing the Charges is not required either here or in Mabe.
Secondly, I would qualify some of the majority’s language concerning the authority of this Court — or the Court of Military Review — to deal with military pay questions. In my view, as long as the issue concerning a servicemember’s pay arises as a result of, or in connection with, a court-martial proceeding, this Court is empowered to decide whatever issue must be decided in order to assure that the accused receives the relief to which he is entitled under the Uniform Code of Military Justice. However, as a matter of sound judicial administration and in recognition of our Court’s relative lack of expertise in military pay matters, we should abstain from deciding collateral military pay issues unless, by refraining, we would irreparably harm the accused. With this principle of abstention in mind — and being unable to discern here any extraordinary circumstances that would warrant a contrary result — I conclude that in this case — as in Keys v. Cole, 31 MJ 228 (CMA 1990) — the effects of our decision on the accused’s military pay can best be determined in the . United States Claims Court.